                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                          Case No. 14‐CR‐0403(3) (PJS/FLN)

                     Plaintiff,

v.                                                               ORDER

TERRELL VONSHAY ROBERSON, a/k/a
Get Right, a/k/a Can’t Get Right, a/k/a Slim,

                     Defendant.


       Terrell Vonshay Roberson, pro se.

       Defendant Terrell Vonshay Roberson pleaded guilty to conspiring to distribute

more than 280 grams of cocaine base (“crack cocaine”) and was sentenced to

120 months in prison. This matter is before the Court on essentially three motions by

Roberson: (1) a motion for a sentence reduction under § 404 of the First Step Act of 2018;

(2) a second or successive motion under 28 U.S.C. § 2255 attacking his conviction and

sentence; and (3) a motion for appointment of counsel to assist him with the other two

motions. ECF Nos. 547, 548, 549.

       As to the first motion: Roberson argues that his sentence should be reduced

pursuant to § 404 of the First Step Act, Pub. L. No. 115‐391, 132 Stat. 5194, 5222.

Section 404 provides for retroactive application of the Fair Sentencing Act of 2010 to

defendants who committed certain drug offenses prior to August 3, 2010. Among other
things, the Fair Sentencing Act increases the quantity of crack cocaine necessary to

trigger a ten‐year mandatory minimum term of imprisonment from 50 grams to

280 grams. Pub. L. No. 111‐220, 124 Stat. 2372, 2372.

      Roberson is ineligible for relief under the First Step Act for two reasons: First, he

pleaded guilty in 2015 to distributing crack cocaine “beginning in or about July 2013.”

ECF Nos. 109, 159. Thus, the Fair Sentencing Act was in effect when Roberson

committed his crime (and was sentenced), so Roberson has already received any benefit

to which he was entitled under the Act. Second, Roberson pleaded guilty to conspiring

to distribute more than 280 grams of crack cocaine and was sentenced to a ten‐year term

of imprisonment. Even as amended by the Fair Sentencing Act, the statute under which

Roberson was convicted—21 U.S.C. § 841(b)(1)(A)—provides a ten‐year mandatory‐

minimum term of imprisonment for conspiring to distribute 280 grams or more of crack

cocaine. In other words, Roberson has already received the lowest sentence permitted




                                           -2-
under the Fair Sentencing Act.1 His motion for a sentence reduction under the First

Step Act is therefore denied.

       As to the second motion: Roberson seeks to bring a second or successive motion

under 28 U.S.C. § 2255 attacking his conviction and sentence on various grounds.2 To a

substantial extent, Roberson simply rehashes arguments that he has made repeatedly

(including in his first § 2255 motion, ECF No. 436) and that this Court has rejected

repeatedly (including in its order denying Roberson’s first § 2255 motion, ECF No. 505).

Roberson may not renew those arguments—or make additional arguments—without

getting the permission of the Eighth Circuit to bring a second or successive motion

under § 2255. See 28 U.S.C. § 2255(h). Roberson has not done so, and thus his second or

successive § 2255 motion is dismissed for lack of jurisdiction.



       1
         Roberson makes various arguments regarding the quantity of crack cocaine
attributable to the conspiracy (and therefore to him) for purposes of determining his
eligibility for relief under the First Step Act. ECF No. 547 at 2‐3. He argues that it
would be inconsistent with Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.
United States, 570 U.S. 99 (2013), to base his eligibility on the drug quantity alleged in the
indictment. ECF No. 547 at 2. But the Court did not sentence Roberson based on the
drug quantity alleged in the indictment; the Court sentenced Roberson based on the
drug quantity to which he admitted in his plea agreement and again under oath at his
change‐of‐plea hearing. Basing a sentence on a quantity of drugs to which the
defendant has admitted is entirely consistent with Apprendi and Alleyne.
       2
        Specifically, Roberson argues that: (1) the evidence against him was insufficient
to establish a conspiracy; (2) the Court failed to make required factual findings
regarding the quantity of crack cocaine attributable to him; and (3) he was deprived of
due process because he received ineffective assistance of counsel. ECF No. 547 at 4.

                                             -3-
      As to the third motion: Because Roberson’s first motion is frivolous and because

this Court does not have jurisdiction to consider his second motion, the Court will not

appoint an attorney to represent Roberson in connection with either motion.

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant Terrell Vonshay Roberson’s motions [ECF

Nos. 547, 548, 549] are DENIED.


 Dated: November 12, 2019                    s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -4-
